             Case 1:10-cv-00139-RMC Document 20 Filed 01/08/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, et al.,
                                                         Case: 1:10-cv-00139-RMC
                        Plaintiffs,                      Assigned to: Collyer, Rosemary M.
                                                         Assign. Date: 1/25/2010
        v.                                               Description: Antitrust

TICKETMASTER ENTERTAINMENT,
INC., and LIVE NATION
ENTERTAINMENT, INC.,

                        Defendants.




        UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE PROPOSED
                   AMENDMENTS TO FINAL JUDGMENT



        Plaintiff Commonwealth of Pennsylvania, States of California, Arkansas, Arizona,

Illinois, Iowa, Nebraska, Nevada, Ohio, Tennessee and Wisconsin and the Commonwealth of

Massachusetts (collectively, “Moving States”) hereby move the Court to extend the deadline to

file proposed amendments to the Final Judgment entered in United States, et al. v. Ticketmaster

Entertainment, Inc., et al.., Case No. 1:10-cv-00139-RMC from January 10, 2020 to January 24,

2020 for the purpose of allowing the Moving States to negotiate proposed amendments to the

Final Judgment with Defendants Live Nation Entertainment, Inc. (“Live Nation”) and

Ticketmaster Entertainment, Inc. (“Ticketmaster”) (collectively, “Defendants”). The motion to

extend the deadline is in the interest of judicial efficiency and the public interest in antitrust

enforcement, and there is no prejudice to any party.
         Case 1:10-cv-00139-RMC Document 20 Filed 01/08/20 Page 2 of 4



       On July 30, 2010, this Court entered the Final Judgment and retained its jurisdiction over

that Order. Dkt. No. 15 (“Final Judgment”). In relevant part, the Final Judgment prohibits

Defendants from taking certain actions to coerce venues, such as sports arenas or stadiums, into

contracting with Defendant Ticketmaster. Id. §IX. The case file was closed on August 20, 2010.

For reasons set forth in its Unopposed Motion to Reopen Proceedings, Dkt. 16, Plaintiff United

States moved this Court to reopen the docket on December 19, 2019, and this Court reopened the

docket on December 20, 2019. In so doing, the Court sua sponte provided that the “parties shall

file their proposed amendments by January 10, 2020.” Minute Order entered December 20,

2019. While the Plaintiff United States and the Defendants have reached a settlement in

principle, including proposed clarifications and modifications of the Final Judgment, the Moving

States have not yet been afforded an opportunity to negotiate and reach their own settlement in

principle with Defendants.

       The Moving States request that the Court extend the deadline by 14 days for all parties to

be permitted to submit proposed amendments to the Final Judgment. The intervening period

between the time the United States moved to reopen the docket upon achieving its settlement in

principle and the January 10, 2020 deadline was consumed and impacted by year-end holidays.

Consequently, the Moving States have been relegated with a compressed time-frame to negotiate

and enter into their own settlement with Defendants to modify and supplement the Final

Judgment. Section XIV (“Retention of Jurisdiction”) of the Final Judgment enables “any party

to this Final Judgment to apply to this Court at any time for further orders and directions as may

be necessary or appropriate to carry out or construe this Final Judgment, to modify any of its

provisions, to enforce compliance, and to punish violations of its provisions.”



                                                 2
         Case 1:10-cv-00139-RMC Document 20 Filed 01/08/20 Page 3 of 4



       Extending the deadline serves both the public interest and judicial economy, and does

not prejudice any party. First, the Court has previously determined that entry of the Final

Judgment was in the public interest. Final Judgment, § XVI. Extending the deadline to permit

all parties a meaningful opportunity to propose amendments to modify and supplement the Final

Judgment to ensure future compliance therefore also serves the public interest. Second,

extending the deadline is the most efficient way for the Moving States to participate in

addressing the underlying allegations at issue in the case, rather than filing a separate action

against Defendants. Third, there is no prejudice to any party. Defendants consented to the

Court’s retention of jurisdiction “to enforce compliance” with the Final Judgment and “to modify

any of its provisions.” Final Judgment § XIV.

       As required by Local Rule 7(m), the Plaintiffs Commonwealth of Pennsylvania and State

of California, on behalf of the Moving States, have conferred with Defendants, who have

represented to the Moving States that they do not oppose extending the deadline.

                                          CONCLUSION

       For the foregoing reasons, Moving States respectfully request the Court extend the

deadline by 14 days for all parties to file proposed amendments to the Final Judgment.



Dated: January 8, 2020



                                               Respectfully submitted,

                                                     /s/ Joseph S. Betsko
                                               Joseph S. Betsko (PA Bar #82620)
                                               Senior Deputy Attorney General
                                               Antitrust Section
                                               Pennsylvania Office of Attorney General

                                                  3
Case 1:10-cv-00139-RMC Document 20 Filed 01/08/20 Page 4 of 4



                           Strawberry Square, 14th Floor
                           Harrisburg, PA 17120
                           Phone: 717-787-4530
                           Facsimile: 717-787-1190
                           Email: jbetsko@attorneygeneral.gov

                           Counsel for Commonwealth of Pennsylvania
                           and Moving States




                              4
